11/30/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 21-0005


                                      PR 21-0005                        FILED
                                                                        NOV 3 0 2021
                                                                      Bowen   Greenwood
                                                                    Clerk of Suprerne
                                                                                      Court
                                                                       State of NIontana
IN RE THE MOTION OF ROBERT JOHN
SPENCE III FOR ADMISSION TO THE                                       ORDER
BAR OF THE STATE OF MONTANA




      Robert John Spence III has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Spence has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Robert John Spence III may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this 16 day of November, 2021.



                                                             Chief Justice

                                                                     42.
&.4   Justices